DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
Response to Amendment
The amendment of claims 1, 6, 8, 10, 19 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-11, 14-17, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “animal byproduct”. However, the metes and bounds of the term is unclear. For purposes of expediting prosecution, the term is limited to only those specifically associated with an animal. 
Claim Rejections - 35 USC § 102
Claim(s) 1-5, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zia et al (US 2015/0111796).
Zia discloses a composition for medical inhalers comprising at least 90 wt% of polyoxymethylene, 0.1-5 wt% of a colorant, a formaldehyde scavenger [0083, 0049, 0045, 0075-0079, 0088], the POM has a melt flow index of less than 25g/10min when measured at 190°C and 2.16Kg, POM has a density of 1.41g/cm3, so the corresponding melt volume flow rate is 17.7cm3/10 min. The composition is latex free and contains nothing related to animal. The composition further comprises an acid scavengers, antioxidants, nucleants [0073].
Because Zia teaches the composition is for medical inhalers and injectors , it is therefore inherent that the composition has low extractives, metal and metalloids and passes the claimed testing so that the composition can be used for preparing medical inhalers and injectors. 
Claim Rejections - 35 USC § 103
Claims 6-9, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al (US 2015/0111796).
Claims 6-9, 17, 19: Zia discloses the composition further comprises 0.0075-0.5 wt% of an acid scavenger such as tricalcium citrate, an antioxidant such as triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionate], a terpolymers nucleant, a lubricant such as ethylene bis(stearamide), 5-45 wt% of a reinforcing fiber such as glass fiber [0083, 0049, 0045, 0075-0079, 0088, 0081, 0085].
Zia et al. does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claims 15-16: Zia does not explicitly teach the composition contains more than 2 coloring agent. 
However, it is a well-known practice to mix various coloring agents to produce a color which cannot be presented by a single colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize more than two colorants to provide the article with desired color.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al (US 2015/0111796) in view of Stockum et al (US 2007/0080146).
Zia discloses the limitation of claim 1, as discussed above.
Zia does not teach a laser marking additive as claimed. 
However, a composition comprise a laser marking additive that will form a mark (e.g. dose indicator, serial number etc.) by color changing when exposed to a laser without introducing ink or adhesive on the surface of articles. Stockum discloses encapsulated antimony oxide can be used as laser marking additive for medical device [0075, 0043]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a laser marking additive to form a mark on medical devices without using ink or adhesive which may falling off from the article surface.
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding “animal byproduct”, the term is ambiguous and not well defined in the art.
In response to applicant's argument that Zia fails to disclose the coloring agent contains small amount of metal like claimed, it is noted that the examiner's position is Zia teaches the composition is for medical inhalers and injectors , it is therefore inherent that the composition has low extractives, metal and metalloids and passes the claimed testing so that the composition can be used for preparing medical inhalers and injectors. The burden is upon applicant to prove otherwise, such as a document demonstrates the claimed metal contents are not inherent to medical inhalers and injectors.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763